t c memo united_states tax_court johnny owings milam jr and brenda ramsey milam petitioners v commissioner of internal revenue respondent docket no 2538-02l filed date johnny owings milam jr and brenda ramsey milam pro sese steven m webster for respondent memorandum opinion gale judge this case is before us on respondent’s motion for summary_judgment under rule respondent contends that there is no dispute as to any material fact and that respondent’s determination to proceed with the collection action at issue unless otherwise noted all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure should be sustained as a matter of law for the reasons discussed below we shall grant respondent’s motion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 in support of this motion for summary_judgment respondent submitted exhibits an affidavit and certified forms certificate of assessments payments and other specified matters for petitioners’ taxable years and subsequent to a hearing petitioners submitted their own motion for summary_judgment advancing arguments similar to those we consider herein we shall deny petitioners’ motion petitioners submitted an affidavit in opposition to respondent’s motion a hearing on the motion was also held background at the time they filed the petition in this case petitioners resided in burgaw north carolina on date respondent mailed petitioners a notice_of_deficiency determining deficiencies in petitioners’ federal income taxes of dollar_figure for and dollar_figure for petitioners admit receiving the notice petitioners did not file a petition for redetermination and the deficiencies plus interest were assessed on date a statutory notice of balance due covering the foregoing assessments was mailed to petitioners on the same day on date respondent filed a form y c notice_of_federal_tax_lien with the clerk of superior court pender county north carolina covering petitioners’ and taxable years on date respondent mailed petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 covering those same years in response to the notice petitioners timely filed a form request for a collection_due_process_hearing as grounds for their objection to respondent’s lien petitioners alleged the following the basis for my appeal is that the notice of lien and the purported assessments and alleged tax_liabilities are not based on filed income_tax returns or competent evidence further said notice of lien is deficient on it’s sic face because it is not in compliance with sec_6065 a face-to-face meeting was held between petitioners and an appeals officer on date on date the appeals officer issued a notice_of_determination concerning collection action s under sec_6320 and or wherein he determined that the requirements of all laws and administrative procedures had been met that petitioners had had a prior opportunity to dispute the underlying tax_liability and were thus precluded from contesting it in the collection proceeding and that no other issues had been raised based on these findings the appeals officer determined that the lien was appropriate on date petitioners filed their petition in the instant case the petition raises several issues including whether procedurally proper versions of various documents were ever issued including a notice_of_deficiency a notice_and_demand for payment and a notice_of_federal_tax_lien whether petitioners’ liabilities were properly assessed whether the appeals officer failed to verify that the requirements of any applicable law or administrative procedure were met as required by sec_6330 and whether respondent erred by failing to allow petitioners an examination interview and an administrative appeal prior to issuance of the notice_of_deficiency the petition also alleges that the underlying tax_liabilities are invalid discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for taxes when a demand for the payment of a person’s liability for the taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 prescribes the matters that a person may raise at an appeals_office hearing under that section a person may raise any relevant issue related to the unpaid tax or notice of lien but the existence or amount of the underlying tax_liability may be contested only if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 114_tc_604 114_tc_176 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate where the underlying tax_liability is not at issue the court will review the appeals officer’s determination for abuse_of_discretion sego v commissioner supra pincite we note at the outset that the petition in the present case raises several issues that it is not clear were raised with the appeals officer however because none of the issues raised in the petition has any merit we need not distinguish between for example the petition alleges that the notice_of_deficiency is invalid because it was not signed under penalties of perjury pursuant to sec_6065 there is no evidence that this issue was raised with the appeals officer although a similar argument was made with respect to the notice_of_federal_tax_lien issues raised at the administrative level and issues raised for the first time in the petition a notice_of_deficiency petitioners’ first allegation of error is that the notice_of_deficiency they received for and was invalid because it was not issued in compliance with sec_6065 which generally provides that documents or statements required to be made under the internal revenue laws must be subscribed under penalties of perjury petitioners’ argument is without merit the requirements of sec_6065 are directed at documents originating with the taxpayer not respondent 115_tc_35 therefore respondent’s failure to sign the notice_of_deficiency under penalties of perjury does not invalidate it b verification requirement petitioners also allege that the appeals officer failed to satisfy the requirements of sec_6330 which provides that the appeals officer must verify that any applicable law or administrative procedure has been met while the notice_of_determination contains only a general conclusory statement to the effect that the applicable laws and administrative requirements were met we have examined certified copies of forms covering petitioners’ and taxable years and on that basis we are satisfied that petitioners’ liabilities for those years were properly assessed and that notice of the assessments and demand for payment were properly made absent some showing of irregularity the form_4340 provides presumptive proof of its contents davis v commissioner supra pincite at the hearing on respondent’s motion petitioner husband alleged several irregularities on the forms we have examined these allegations and find that they are either nonsensical contradicted by petitioners’ other admissions immaterial or irrelevant to the collection action at issue in sum resolving all factual inferences in petitioners’ favor we find no irregularity with respect to the assessment or collection action at issue in this case which would cast doubt on the reliability of the forms therefore the appeals officer’s conclusion that all applicable laws and administrative requirements were met was not an abuse_of_discretion c validity of the assessments petitioners’ next allegation of error is that their and liabilities were not properly assessed as support for this claim petitioners assert that the appeals officer failed to produce a copy of a record of assessment upon request petitioners’ contention even if true is unavailing sec_6330 requires only that the appeals officer verify that an assessment has been made he need not provide such verification to the taxpayer 118_tc_162 as previously discussed the certified copies of the forms for petitioners’ and taxable years establish that petitioners’ liabilities for those years were properly assessed after petitioners failed to respond to the notice_of_deficiency d validity of the notice_and_demand for payment petitioners’ next contention is that they did not receive a procedurally proper notice_and_demand for payment with respect to and as required by sec_6321 and sec_6303 the certified forms indicate that a statutory notice of balance due was sent to petitioners on date when questioned at the motion hearing petitioner husband conceded that he got something on that date from the irs but refused to concede that it was a statutory notice of balance due we accordingly find that petitioners have failed to show error or irregularity in the forms with respect to the issuance of a statutory notice of balance due a notice of balance due satisfies the requirement of notice_and_demand for payment under sec_6303 see 119_tc_252 keene v commissioner tcmemo_2002_277 hall v commissioner tcmemo_2002_267 therefore petitioners’ contention lacks merit e notice_of_federal_tax_lien petitioners next contend that the notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 and the notice_of_federal_tax_lien filed with the clerk of superior court in pender county north carolina were invalid because they were not signed under penalties of perjury as required by sec_6065 as previously discussed documents prepared by respondent need not comply with sec_6065 petitioners admit receiving the notice_of_federal_tax_lien filing consequently petitioners have identified no defect with respect to this notice of the lien’s filing f examination interview and administrative appeal petitioners also allege error in that they were not given the opportunity for an examination interview or for an administrative appeal prior to the issuance of the notice_of_deficiency however it is well established that taxpayers have no entitlement to any such interview or appeal prior to the issuance of a notice_of_deficiency see eg 304_f2d_560 4th cir edwards v commissioner tcmemo_2002_169 and cases therein cited accordingly the failure by respondent to grant petitioners an examination interview or administrative appeal prior to issuance of the notice_of_deficiency in no way invalidates the notice with respect to which the liabilities at issue in this case were assessed g underlying tax_liabilities petitioners also raise several issues that attack the validity of the underlying tax_liabilities for and since petitioners received a notice_of_deficiency with respect to those years and did not petition this court regarding that notice they are now precluded from disputing the existence or amount of the underlying tax_liabilities sec_6330 nestor v commissioner supra h conclusion petitioners have not raised any spousal defenses challenges to the appropriateness of the collection action or collection alternatives we have considered every contention raised by petitioners and conclude that there are no genuine issues of material fact and that respondent is entitled to judgment as a matter of law we shall therefore grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
